Citation Nr: 1759365	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability, characterized as pes planus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for major depressive disorder and, if so, whether service connection is warranted.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether there was clear and unmistakable error (CUE) in the August 2006 rating decision which denied entitlement to service connection for right foot pes planus.

5.  Entitlement to service connection for a low back disability, to include as secondary to pes planus.

6.  Entitlement to service connection for a right elbow disability.

7.  Entitlement to an initial rating greater than 20 percent for right foot pes planus.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1981 to January 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008, January 2012, November 2012, January 2013, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned in April 2011 with regard to the issues of entitlement to service connection for a low back disability and entitlement to service connection for pes planus of the left foot.  A transcript of that hearing is associated with the claims file. 

In addition, in response to the Board's April 2016 remand, the Veteran was scheduled for a hearing concerning his right elbow, PTSD, right foot and CUE claims.  The hearing was scheduled for February 2017; however, in a January 2017 letter from his attorney, the Veteran indicated that he no longer wanted a hearing on those matters.  Thus, his hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704 (e) (2017).

The mental health appeal which was certified to the Board in March 2015 stems from a claim for service connection for a disability diagnosed as PTSD.  During the pendency of this appeal, evidence has been associated with the record that addresses whether a separate diagnosis of major depressive disorder is attributable to a service-connected disability.  Considering the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons, the Board finds this separate diagnosis and evidence must be considered as part of the claim in appellate status.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record shows, as discussed in greater detail below, that the RO previously separately denied a claim for service connection for major depressive disorder in a final rating decision issued in January 2007.  Therefore, the Board must first address whether new and material evidence has been received in order to reopen this claim and considering the underlying merits of this claim.  Considering overall due process concerns, the Board is cognizant that the throughout this appeal the RO has characterized this issue as one of service connection for PTSD only.  Reviewing the adjudications and related analysis issued during this appeal, however, the RO addressed the merits of the evidence as it relates to service connection for major depressive disorder.  As such, the Board cannot find any prejudice with proceeding with adjudication of this claim under both diagnoses and has characterized them as appropriate on the title page of this decision. 

These matters, exclusive of the major depressive disorder claim and the claim for TDIU, which is discussed below, were previously before the Board in December 2011 and April 2016, at which times they were remanded for further development.  

In April 2016, the Board referred the issue of entitlement to a TDIU to the RO for disposition, finding that this claim had not yet been adjudicated and had not been raised specifically in connection with any rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Thereafter, the Veteran appealed to the Court the portion of the April 2016 remand that referred, rather than remanded, the TDIU issue to the RO. In a September 2016 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran moved the Court to vacate the April 2016 decision with respect to referring, rather than remanding, the TDIU issue.  The motion was granted in a September 2016 Order.  Thus, in March 2017, the issue of TDIU was before the Board, at which time it was remanded to the RO for further development. 

The issues of entitlement to service connection left foot pes planus; whether new and material evidence has been received to warrant reopening of a claim for service connection for major depressive disorder and, if so, whether service connection is warranted; entitlement to service connection for PTSD; and the issue of CUE in an August 2006 rating decision, are each decided below.  The remaining issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required. 

This appeal has been advanced on the docket and must be afforded expeditious consideration.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his left foot disability had its onset during his military service.

2.  In a decision issued in January 2007, the RO denied service connection for major depressive disorder.  Although the Veteran was notified of the denial, he did not perfect an appeal.  Therefore, the January 2007 decision is final.

4.  Evidence added to the record since the final January 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for major depressive disorder.

5.  The preponderance of the evidence is against finding that the Veteran's major depressive disorder was present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his military service.

6.  The most persuasive medical evidence on the question of a current diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.

7.  The August 2006 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome regarding the denial of service connection for right foot pes planus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot disability, claimed as pes planus, are met.  38 U.S.C.A. 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 

2.  The January 2007 rating decision that denied the Veteran's claim of entitlement to service connection for major depressive disorder is final.  38 U.S.C. § 7105 (2006) [(2012)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2017)].

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for major depressive disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The criteria for establishing service connection for major depressive disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.310 (2017).

5.  The criteria for service connection for PTSD are not met.  38 U.S.C. § 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2017).

6.  The August 2006 rating decision denying service connection for right foot pes planus did not contain clear and unmistakable error.  38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Foot Pes Planus

The Veteran seeks to establish service connection for a left foot disability, contending that running in military boots, carrying heavy packs and climbing utility poles caused him to injure his foot while in service, an injury that led to his current disability. 

With respect to the presence of a current disability, the Board notes as an initial matter that the record contains multiple medical determinations in which a left foot disability is found, diagnosed variously as bilateral pes planus and osteoarthritis.  In addition, the Veteran's service treatment records show multiple incidents where he was treated for various foot problems.  The Board notes that the Veteran was granted service connection for right foot pes planus in a January 2013 rating decision.  

On the question of nexus, the record contains multiple medical opinions on the subject.  

In April 2011, Dr. A.M.S., a private physician, reviewed the Veteran's file and authored a medical opinion.  He concluded that the Veteran had chronic bilateral foot pain of an unclear etiology, as well as pes planus.  On the question of nexus, Dr. A.M.S. determined that it was as least as likely as not that the Veteran's pes planus was due to his military service.  However, he did not provide any rationale for this conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, it is given no probative weight on the question of nexus.  

In July 2012, the Veteran underwent a VA pes planus examination.  At that time, the VA examiner diagnosed bilateral pes planus and noted the Veteran's in-service treatment for foot problems.  On the question of nexus, the examiner concluded that the Veteran's bilateral pes planus was congenital in nature, but that his left foot pes planus was not permanently aggravated by his military service.  In support of this conclusion, she indicated that there were no left foot complaints or injuries made while the Veteran was in the Army, other than complaints of numbness due to cold.  The Board notes that the Veteran's service treatment record clearly documents complaints involving injuries to the left foot.  Thus, the July 2012 examination report is afforded no probative weight on the question of nexus.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993)(an opinion based on an in accurate factual premise has no probative value).

In May 2017, the same VA examiner provided an additional examination and report.  At that time, she was asked to determine whether the Veteran's left foot pes planus was at least as likely as not due to the Veteran's military service.  She concluded that she would be unable to answer the question without resorting to speculation.  As to whether any other left foot disability was related to service, she determined that it was less likely than not that there was a relationship.  As rationale, she indicated that the Veteran was first diagnosed with degenerative joint disease in his left foot at her July 2012 examination, and that he had been in the military in the early 1980's.  

The Board finds the May 2017 examination report inadequate and, therefore, assigns it no probative weight on the question of nexus.  The Board cannot rely on an examiner's conclusion that an opinion would be speculative unless there is an explanation for such opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, there clearly is no explanation.  As for the conclusion that the Veteran's left foot disability-characterized by the examiner as arthritis-is not due to service because of the passage of time, such conclusion fails to take into account the Veteran's competent assertions that he had left foot problems in service, and that such problems were clearly documented.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); Reonal, supra. 

Finally, the Veteran's file contains a July 2017 examination report from Dr. K.S.W., a private orthopedic surgeon who reviewed the file and conducted a telephone interview with the Veteran.  Dr. K.S.W. documented the multiple in-service incidents regarding treatment of the Veteran's left foot.  He noted that although there was no specific left foot diagnosis made during service, his reported symptoms, examination, and the specific description of the foot supports the diagnosis of posterior tibial tendon dysfunction (PTTD).  Dr. K.S.W. determined that the PTTD, at least as likely as not, had its onset in service.  

In support of this conclusion, the doctor named a medical report which described the painful early stages of PTTD and how the pain of such, like in the case of the Veteran, causes difficulty in walking and wearing shoes.  Like the Veteran, early PTTD sufferers stand or walk with the feet inverted to alleviate pain in the foot, which causes further problems.  Dr. K.S.W. indicated that the signs and symptoms outlined in the article mirror the symptoms shown in the Veteran's medical records.  He also indicated that the fact that the Veteran was issued arch supports while in service indicated that his pes planus condition began during that time.  He indicated that PTTD is a progressive foot disorder that can be caused by repetitive usage and/or injury to the arch of the foot.  The Veteran's medical records clearly showed that the Veteran exhibited symptoms of PTTD as early as May 1981, which continued to progress to the point where he could not stand flat footed and had to compensate by walking on his heels.  This led to the eventual diagnosis in 2008 of a foot disability.

The Board affords this opinion great probative weight, as Dr. K.S.W. provided a detailed and fully-supported rationale for his conclusion that the Veteran's left foot disability is related to his military service.  See Nieves-Rodriguez, supra; Stefl, supra.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, the Board finds that the medical opinion of the private surgeon is consistent with the medical evidence of record and is fully supported by a complete medical rationale. It is therefore afforded high probative weight in favor of the claim.  Therefore, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's left foot disability had an in-service onset.  Accordingly, service connection is warranted. 

New and Material Evidence - Major depressive disorder

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision, and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran was denied service connection in a January 2007 rating decision, as the evidence of record at the time-consisting entirely of 8 months of VA treatment records-failed to show any diagnosis of a mental health disorder.  In addition, the Veteran was denied service connection for such a disorder on a secondary basis, because service connection had not been granted for his lumbar spine.

The Veteran was notified of the denial in a letter mailed to him that month.  Despite this, he did not perfect an appeal as to this issue.  Therefore, the January 2007 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.
Since the January 2007 rating decision, the Veteran has submitted additional evidence, including an April 2011 private medical evaluation and a September 2011 VA examination report, each showing a medical diagnosis of major depressive disorder.  In addition, he underwent a VA examination in May 2014 which addressed the etiology of the disability.  The Board finds that this evidence is new, in that it was not previously of record at the time of the January 2007 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record. 

Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, thus warranting reopening of the claim of service connection for major depressive disorder.



Service Connection - Major depressive disorder

As explained in the Introduction, the issue of service connection for major depressive disorder has been raised by the evidence submitted during the course of the Veteran's claim for service connection for PTSD (which is decided infra).  

The Veteran's service treatment records are negative for complaints, diagnoses, or treatment of any psychiatric disorder or symptoms. 

In an April 2011 evaluation undertaken for purposes of the Veteran's PTSD claim, amongst others, Dr. A.M.S., a private physician diagnosed the Veteran with major depressive disorder.  On the question of nexus to service, to include as due to the Veteran's service-connected disabilities, Dr. A.W.S. concluded that it was "as likely as not" that the Veteran's disorder was due to his service-connected right foot disability.  Dr. A.W.S. listed the symptoms the Veteran reported experiencing and concluded that the Veteran's major depressive disorder warranted at 50 percent disability rating.  He did not provide a rationale for this conclusion.
In September 2011, the Veteran underwent a VA PTSD examination.  At that time, the diagnosis of major depressive disorder was confirmed and PTSD ruled out.  No nexus opinion was offered.  

In April 2014, based on the report of Dr. A.W.S., the RO determined that a claim for a mental health disorder, as due to the Veteran's service-connected right foot, had been raised and ordered a VA examination.

In May 2014, the Veteran underwent a VA Mental Disorders examination.  The examiner confirmed the diagnosis of major depressive disorder.  She acknowledged Dr. A.W.S.'s conclusion linking the Veteran's depression to his right foot disability, noting however that the doctor was an internal medicine physician and not a psychiatrist or psychologist.  The VA examiner concluded, based on examination and review of the Veteran's file, that it was less likely than not that there was a nexus between the two conditions.  As rationale, she noted that the Veteran's major depressive disorder was marked by poor mood regulation and aggression and that it was the result of life stressors (such as family issues and the recent death of an uncle) and non-service connected medical issues, rather than right foot pes planus.  

The record also contains multiple letters from the Veteran's mother and sisters, documenting the change in mood he experienced upon return from service. 

Based upon the evidence of record, the Board finds that the Veteran's diagnosed major depressive disorder was not present until many years after service and is not etiologically related to his military service. 

The May 2014 VA examiner concluded that the Veteran's psychological disorder was not related to his military service, but rather to other stressors.  The Board finds this opinion to be highly probative, as it is based on examination of the Veteran and thorough review of his claims file.  Moreover, the examiner provided a detailed rationale in support of the opinion provided, with clear conclusions, supporting data, and reasoned medical explanations.  Accordingly, it is entitled to great probative weight.  See Nieves-Rodriguez, supra; Stefl, supra. 
 
By contrast, Dr. A.W.S. provided no rationale for his April 2011 conclusion that the Veteran's major depressive disorder was due to his service-connected disability.  Therefore, the Board affords this opinion little, if any, probative weight.

Moreover, the Board finds that while the Veteran alleges that his major depressive disorder is due to his military service, as do his family members, as laypersons without any medical training and expertise, they are not qualified to render a medical opinion about the etiology of a psychiatric disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Unlike disabilities that may be observable as to their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disorder is not readily apparent to lay observation, and psychiatric diagnoses are generally the province of medical professionals.  See Clemons, supra ("[i]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Board finds that the Veteran and his family members are not competent to diagnose the onset or cause of major depressive disorder. 

After careful consideration of the lay and medical evidence of record, the Board finds that the most probative evidence is against a grant of service connection for the Veteran's major depressive disorder.  38 C.F.R. § 3.303 (2017).  In reaching such a conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, supra.

PTSD

The Veteran contends that he has been diagnosed with PTSD and should be granted service connection for the disorder.

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

For claims such as this one, in in which an appeal was certified to the Board after August 4, 2014, diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125 (2017). 

As noted above, the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of any psychiatric disorder or symptoms.  In addition, his post-treatment medical records are silent as to any indication of PTSD.  

In September 2011, the Veteran underwent a VA PTSD examination.  Following examination, it was determined at that time that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Instead, diagnoses of depressive disorder and alcohol abuse were made.  The examiner found that the Veteran's reported stressor-a grenade accident during training-was adequate to support the diagnosis of PTSD, but that the Veteran did not meet the criteria for a PTSD diagnosis.  He noted that the Veteran's stressor was not related to a fear of hostile military or terrorist activity.  The Board finds that this medical opinion-based on current clinical findings and a full consideration of the Veteran's documented history-constitutes probative evidence on the question of whether the Veteran has PTSD in accordance with the applicable diagnostic criteria.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding generally that assessing the probative value and weight to be assigned evidence is within the province of the Board).

In May 2014, the Veteran underwent a VA mental health examination.  At that time, the examiner diagnosed disruptive mood dysregulation disorder, major depressive disorder, and alcohol use disorder.  She found no other mental health disorder present.

Based on the evidence of record, the Board finds that the weight of the competent, probative evidence indicates that the Veteran does not meet the diagnostic criteria for PTSD.  Notably, none of the mental health examiners who have examined the Veteran and reviewed his file have found that he meets the full diagnostic criteria for PTSD.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110; see also McClain, supra.  Accordingly, where, as here, the competent, probative evidence indicates that the Veteran does not have the disability for which service connection is sought; there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to the medical evidence discussed above, the Board has considered the Veteran's assertions that he has PTSD which is due to his military service; however, his assertions as to diagnosis do not provide persuasive support for the claim. 

The matter of whether a veteran meets the diagnostic criteria for a particular psychiatric disability is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion as to the medical matter upon which this claim turns.  Here, the matter of whether the Veteran has a current, compensable psychiatric disability of PTSD based on specific criteria-the matter upon which this claim turns-is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise to competently address.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hence, lay assertions in this regard have no probative value.

In conclusion, because the weight of the evidence shows that the Veteran does not meet the diagnostic criteria for PTSD, he fails to meet the first requirement of his service connection claim-the existence of the disability for which service connection is sought.  As a result, the remaining criteria of 38 C.F.R. § 3.304 (f) need not be addressed and service connection for PTSD must be denied. In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim on the question of diagnosis, that doctrine is not applicable.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

Clear and Unmistakable Error (CUE)

Under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  There must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra.

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, supra.  

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  See Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001). 

In the present case, the Veteran sought entitlement to service connection for right foot pes planus in April 2006.  In August 2006, he underwent a VA foot examination; the resulting report of that examination concluded that there was no nexus between his right foot pes planus and his military service.  In a rating decision issued later that month, the AOJ denied the Veteran's claim. 

The Veteran contends that there was CUE in the August 2006 decision because the August 2006 VA examination report failed to specifically cite each of the dates on which the Veteran was treated for right ankle complaints while in service.  Specifically, through his then-attorney, the Veteran asserted that the August 2006 examiner failed "to review or cite the references [to foot treatment] in the [V]eteran's file."  The attorney did not explain why he believed the examiner did not review the evidence of record, or why a failure to cite specific dates in his medical opinion renders such an opinion inadequate.  Rather, he asserted generally that the August 2006 rating decision failed to account for favorable evidence of record, and that the outcome would have been different had the AOJ taken into consideration such evidence. 

The Board has considered the Veteran's argument; however, CUE allegations alleging duty to assist errors, whether due to the perceived inadequate expertise of the VA examiner or due to the perceived inadequacy of the examination, cannot constitute the basis for a CUE allegation.  See 38 C.F.R. § 20.1403(d)(2).  A Federal Circuit decision held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Any deficiencies in the examination only leave an incomplete record rather than an incorrect one, and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

In essence, the Veteran's claim of CUE amounts to a disagreement with the AOJ's weighing and evaluation of the evidence before it.  The Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44; see also Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

The Board finds that the AOJ clearly applied the known facts to the law in effect at the time of the August 2006 rating decision.  In sum, an outcome-determinative error has not been demonstrated; hence the Board cannot find CUE in the disputed rating decision that failed to grant service connection for right foot pes planus.  Therefore, the Veteran's motion for revision of that decision must be denied.  


ORDER

Service connection for a left foot disability, characterized as pes planus, is granted, subject to the laws and regulations governing payment of monetary benefits. 

New and material evidence having been received, the claim of entitlement to service connection for major depressive disorder is reopened.

Service connection for major depressive disorder is denied.

Service connection for PTSD is denied.

The August 2006 rating decision that denied service connection for right foot pes planus is not clearly and unmistakably erroneous, and the appeal is denied.


REMAND

Lower back

The Veteran asserts that he has developed a lower back disability due to the altered gait necessitated by his bilateral foot disabilities.  To date, only his right foot pes planus has been subject to service connection and there is no evidence of record which properly addresses any nexus between his recently-service connected left foot, his right foot, and his lower back.

To that end, in his April 2011 medical opinion, Dr. A.W.S. indicated that an altered gait and abnormal stance "can cause" chronic lower back strain.  The Board notes that such language is too speculative to be probative in this matter. See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot support a claim).

The July 2012 VA examination and its April 2013 addendum each discuss a direct link between the Veteran's military service and his lower back disability, and found that a lack of back treatment until a 2004 on-the-job accident meant that there was no such link.  The Board notes that such conclusions do not account for competent lay testimony as to continuity of symptoms, and are not probative.  See Dalton, supra. 

In the May 2017 VA examination, the examiner merely concluded, without rationale, that there was no objective medical evidence available to support the conclusion that pes planus would cause degenerative disc disease.  The examiner repeated his conclusion when addressing aggravation.  Lacking rationale, the examination reports are not probative on the question of nexus.  See Nieves-Rodriguez, supra; Stefl, supra.  

Finally, in his July 2017 opinion, Dr. K.S.W. concluded that the Veteran's altered gait pattern, due to his bilateral foot pain, aggravated his lumbar spine pain.  He attributed the pain to an arthritic condition which began in service.  Dr. K.S.W. provided no rationale for such conclusions, and his report is not probative.  Id.  

Therefore, for these reasons and in light of the Board's grant of service connection for the Veteran's left foot, the Board finds that further examination is warranted. 

Right Elbow

The Veteran seeks service connection for a right elbow disability which he contends was caused by an in-service incident where he struck the joint against a tank while playing football.  

To date, there is no adequate opinion of record which addresses the Veteran's contention.  In her July 2012 VA examination report, the VA examiner diagnosed triceps enthesopathy and concluded that it was less likely than not that there was a link between the disability and service.  As rationale, she noted that the Veteran's service treatment records revealed a single complaint of right elbow pain, diagnosed after negative x-rays as a contusion.  The Board notes that conclusions which do not account for competent lay testimony as to the continuity of symptoms lack probative value.  See Dalton, supra.  

In his July 2017 report, Dr. K.S.W. determined that it was at least as likely as not that the Veteran's right elbow disability was related to his in-service injury.  However, the doctor did not provide a rationale or explanation for this conclusion.  Thus, this opinion is not probative.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions); see also Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board finds that further examination is warranted. 

Right Foot

The Veteran disagrees with the initial 20 percent disability rating which was assigned to his right foot pes planus in July 2013.  The Veteran last underwent a VA examination of his service-connected pes planus in July 2012.

Since that time, evidence has been associated with the record which indicates a possible worsening of the condition.  Specifically, in his July 2017 report, Dr. K.S.W. reported that, based on his review of the Veteran's record and his telephonic interview with him, there was a "significant progression" of the Veteran's disability since his last evaluation (erroneously reported by Dr. K.S.W. as occurring in 2008). Dr. K.S.W. did not personally examine the Veteran and the Board finds his report to be inadequate for purposes of evaluating the current status of the Veteran's disability. 

Accordingly, given the evidence that his disability picture has worsened, the Board finds that the current evidence of record does not adequately reveal the present state of the Veteran's right foot pes planus.  On remand, he should be afforded another VA examination.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU

Finally, the Board finds that the Veteran's claim for TDIU is "inextricably intertwined" with the claims being remanded.  Claims are inextricably intertwined when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, the Veteran does not meet the schedular criteria for a TDIU based on his current disability ratings.  See 38 C.F.R. § 4.16 (a).  However, in addition to the Board's grant of service connection for the Veteran's left foot disability above, the outcome of the remands herein which concern his claims for service connection for other disabilities could affect the Veteran's combined disability evaluation and, as a result, his entitlement to TDIU.  Therefore, consideration of the Veteran's TDIU claim is deferred pending the outcome of the remanded claims. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the etiology of his lower back disability.  All indicated tests and studies should be conducted.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Based on a review of the record and examination (if warranted), the examiner is asked to determine the following:

a) Whether the Veteran's diagnosed lower back disability was at least as likely as not incurred in or caused by his military service, to include but not limited to, carrying heavy training packs. 

b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current lower back disability is secondary to or aggravated by his service-connected bilateral foot disabilities.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

Further, if aggravation is found, the examiner is requested to identify the baseline level of severity prior to the superimposed aggravation. 

c) The examiner should also state what effect the Veteran's foot disorders would have on his ability to perform the duties associated with his former employment.
 
The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

2.  Schedule the Veteran for an examination to determine the etiology of his right elbow disability.  All indicated tests and studies should be conducted.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Based on a review of the record and examination (if warranted), the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right elbow disability had its onset during his active duty service or was caused by any incident or event that occurred during his period of service, to specifically include a November 1983 football accident involving a tank.

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current right foot pathology.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's appeal, including entitlement to TDIU benefits, should be readjudicated based on the entirety of the evidence.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


